              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 1 of 19



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

------------------------------- x
TERESA GREEN,                   : No. 3:20-CV-00183 (JAM)
                                :
           Plaintiff,           :
                                :
     v.                         :
                                :
THE STOP & SHOP SUPERMARKET     :
COMPANY LLC,                    :
                                :
           Defendant.           : APRIL 9, 2020
------------------------------- x

              DEFENDANT THE STOP & SHOP SUPERMARKET COMPANY LLC’S
               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

              Defendant The Stop & Shop Supermarket Company LLC (“Stop & Shop”) respectfully

submits this memorandum of law in support of its motion to dismiss all claims alleged by

Plaintiff Teresa Green for failure to state a claim upon which relief can be granted.

I.            PRELIMINARY STATEMENT

              Green worked for Stop & Shop as a bake shop clerk from 1997 to 2019. She alleges that

Stop & Shop failed to accommodate her disability and terminated her employment because of

her age and her disability. However, Green has not alleged sufficient facts to state plausible

claims for relief on any of those theories. Therefore, all of her claims should be dismissed for

that reason alone.

              Green’s termination-based discrimination claims should be dismissed for another reason,

as well: she did not assert any claims or allegations relating to the termination of her employment

with the EEOC or the CHRO. Therefore, Green has failed to exhaust her administrative

remedies regarding any claims based on the termination of her employment, precluding her from

raising such claims here.



105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 2 of 19



II.           BACKGROUND

              Green began working for Stop & Shop in 1997, and her final position there was as a full-

time bakery clerk in Bridgeport. (Dkt. No. 1-1 at 32 ¶¶ 1, 3-4.)1

              Green has diabetes, and in 2016 she developed a foot ulcer that led her to take an

extended leave of absence from work. (Dkt. No. 11 ¶ 6; Dkt. No. 1-1 at 6 ¶ 5; Dkt. No. 12 at 2-

6.) When Green returned to work from her leave of absence, apparently in July 2016, her work

schedule had changed, requiring her to work into the afternoon and evening. (Dkt. No. 1-1 at 6 ¶

6; Dkt. No. 12 at 7.) As a result, Green stood more and received less rest between shifts, causing

leg swelling, foot pain, and other diabetic complications that affected her attendance at work.

(Id.) Green describes her absences from work as “excused by my doctor,” based on an April 12,

2017 FMLA health care provider certification. (Id.; Dkt. No. 12 at 8-11.)

              Green’s absences from work resulted in a January 27, 2017 counseling, a March 1, 2017

discipline, and an April 7, 2017 suspension. (Dkt. No. 12 at 12-14.) Before the suspension,

Green was advised that she could explore potential leaves of absence, either personal, medical,

or FMLA. (Id. at 13.) Green was also given the option of stepping down from a full-time

position to a part-time position, but she rejected both a leave of absence and a step down to part-

time. (Dkt. No. 1-1 at 7 ¶ 9.)

              Green requested the following accommodations on May 3, 2017: a first-shift schedule; an

additional day off; and not to be transferred to Bridgeport. (Dkt. No. 1-1 at 8 ¶ 11; Dkt. No. 1-1

at 33 ¶ 10; Dkt. No. 11 ¶ 6; Dkt. No. 12 at 16.) Green and her union representative met with


              1
        For purposes of this motion to dismiss, Stop & Shop assumes to be true the allegations
of Green’s Complaint and the exhibits to it. (Dkt. Nos. 1, 1-1, 11, 12, 16.) See Chambers v.
Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (stating that, for purposes of Rule 12(b)(6),
“the complaint is deemed to include any written instrument attached to it as an exhibit or any
statements or documents incorporated in it by reference”) (citation and quotation marks omitted).

                                                  -2-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 3 of 19



Stop & Shop Human Resources Representative Julie Pinard to discuss her request. (Dkt. No. 1-1

at 8 ¶ 12.) Stop & Shop did not provide all of the accommodations that Green requested, in part

because she could not have an additional day off and remain a full-time employee, but the parties

reached a compromise that satisfied her needs: Green would be transferred to Bridgeport with a

set morning schedule, and she would receive assistance during her one night shift a week. (Dkt.

No. 1-1 at 8 ¶¶ 12-13; Dkt. No. 1-1 at 33 ¶ 10; Dkt. No. 11 ¶ 6; Dkt. No. 12 at 16.) Green felt

that this compromise was “fair,” and her “absences were drastically reduced.” (Dkt. No. 1-1 at

8-9 ¶ 13.)

              At one point, the part-time employee who assisted Green during her weekly night shift

quit. (Dkt. No. 1-1 at 9 ¶ 14.) As a result, another part-time employee was rescheduled from

assisting bake shop manager Aquanetta Murphy to assisting Green during her night shift,

creating hostility between Murphy and Green. (Id.) Murphy did not know about Green’s

disability or her need for an accommodation, and she asked Green why she needed assistance.

(Id. ¶ 15.) Green eventually told Murphy that she was disabled and that assistance on her once-

a-week night shift was an accommodation for her disability, leading Murphy to scream that she

had no idea Green was disabled because no one had told her. (Id.)

              Murphy began telling store management that Green wasn’t doing her job and that they

should hire a part-time employee for the morning shift rather than a replacement for the part-time

evening employee who had quit. (Dkt. No. 1-1 at 10 ¶ 16.) Store management began to

scrutinize Green’s need for accommodations. (Id. ¶ 17.) Green had her doctors write letters

addressing her need for accommodations (id.), but those letters did not explain Green’s need for

the accommodations she had requested. (Dkt. No. 12 at 17-18.) Instead, the first letter, from a

psychiatrist, stated only that Green “will need to have a work schedule that will allow [her] to



                                                 -3-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 4 of 19



work from early AM to no later than early afternoon as necessary for [her] mental health.” (Id.

at 17.) The second letter, signed by “VA Connecticut Healthcare System,” stated that the author

“ha[s] been seeing Ms. Green for several years for a polymorphic skin eruption,” and that “[h]er

skin today looks better than I have seen it in 3 years.” (Id. at 18.) Neither letter addressed

Green’s diabetes or her ulcer, the ostensible reasons for her requested accommodations. (Id. at

17-18.)

              Green had additional meetings with HR Representative Pinard. (Dkt. No. 1-1 at 11 ¶ 19.)

Pinard asked Green about her disabilities and requested more documentation regarding her

disability and her need for accommodations. (Id.) Green describes Pinard as accusing her of not

being disabled and harassing her to prove she was disabled. (Dkt. No. 11 ¶ 4(D).)

              In a November 2018 meeting, Pinard told Green that having someone work with her

during her once-a-week night shift was a hardship for the company. (Dkt. No. 1-1 at 11 ¶ 20.)

Pinard asked Green why she couldn’t work alone, and Green responded that she could work

alone. (Id.) Pinard then asked Green to get a letter from her doctor stating why she couldn’t

work alone. (Id. ¶ 21.) Green requested the letter from her doctor, but the doctor did not provide

it. (Id. at 12 ¶ 22.) As a result, Green was no longer provided assistance during her night shift.

(Id.)

              Green learned that she was going to be transferred to a busier store, where she would

work afternoon and evening shifts. (Dkt. No. 1-1 at 12 ¶ 23.) She spoke to her union

representative, who arranged another meeting with Pinard. (Id. ¶ 24.) Pinard told Green that she

couldn’t stay in the Bridgeport store because it was causing the company a financial hardship.

(Id.) Green asked if she would have the same accommodations at her new store, and Pinard




                                                  -4-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 5 of 19



replied that she would have to provide more specific documentation stating why she needed the

accommodations. (Id.) Pinard gave Green FMLA forms and return to work forms. (Id.)

              After meeting with Pinard, Green had a panic attack. (Dkt. No. 1-1 at 13 ¶¶ 24-25.) She

went to the VA hospital emergency room, where she was told that she could stay for observation

if she wished, but she chose to go home instead. (Id. ¶ 25.) Green went back to the hospital later

that night, when she “had a severe mental breakdown.” (Id. ¶ 26.) Green’s doctor felt it was

best for her to take an extended leave of absence from work, and the doctor completed

paperwork excusing Green from work until May 1, 2019. (Id.; Dkt. No. 12 at 22-25.)

              On April 10, 2019, Green filed a complaint with the CHRO, alleging that she had been

denied reasonable accommodation, suspended, harassed, retaliated against, and forced to provide

proof of her disabilities. (Dkt. No. 1-1 at 31.) Green did not allege that her employment had

been terminated. (Id. at 31-34.)

              Green’s employment was terminated on May 8, 2019. (Dkt. No. 11 ¶ 4(B).)2

III.          ARGUMENT

              A.     Standard of Review

              In order to survive a motion to dismiss, a plaintiff must allege “enough facts to state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). If the plaintiff “[has] not nudged [her] claims across the line from conceivable to

plausible, [her] complaint must be dismissed.” Id.; see also Ashcroft v. Iqbal, 556 U.S. 662, 680

(2009); Matson v. Bd. of Educ. of N.Y., 631 F.3d 57, 63 (2d Cir. 2011). “A claim has facial


              2
          Green alleges that her employment was terminated on “May 8th,” without indicating a
year. (Dkt. No. 11 ¶ 4(B).) Since Green alleges that discrimination occurred “June 2017 - May
2019,” she apparently alleges that her employment was terminated on May 8, 2019. (Id. ¶ 8.)
Stop & Shop has no record of having terminated Green’s employment on May 8, 2019, but it
treats that allegation as true for purposes of this motion.

                                                   -5-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 6 of 19



plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A

court does not accept as true “conclusions of law or unwarranted deductions of fact.” First

Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 771 (2d Cir. 1994). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

              B.     Green Has Failed to Exhaust Her Administrative Remedies for Claims
                     Concerning the Termination of Her Employment.

              Although Green alleges that Stop & Shop terminated her employment in violation of the

Age Discrimination in Employment Act (ADEA) and the Americans with Disabilities Act

(ADA), she did not allege those claims – or anything relating to them – to the EEOC or the

CHRO. (Dkt. No. 11 ¶ 4(B); Dkt. No. 1-1 at 5-13, 31-34.) Therefore, Green has not exhausted

her administrative remedies, and the claims based on the termination of her employment should

be dismissed.

              Before bringing an ADA or ADEA lawsuit in federal court, a plaintiff must file a timely

charge of discrimination with the EEOC. Hodge v. N.Y. Coll. of Podiatric Med., 157 F.3d 164,

166 (2d Cir. 1998) (ADEA); Sanchez v. United Cmty. & Family Servs., Inc., No. 3:14-CV-1810,

2015 WL 5010619, at *2 (D. Conn. Aug. 24, 2015) (ADA). “A plaintiff’s failure to exhaust

administrative remedies before bringing an ADA claim in federal court is a proper basis for

dismissal under rule 12(b)(6).” Demarco v. JP Morgan Chase, No. 10-CV-4110, 2011 WL

1837787, at *1 (E.D.N.Y. May 13, 2011). The same is true for ADEA claims. Anderson v.

Derby Bd. of Educ., 718 F. Supp. 2d 258, 271 (D. Conn. 2010) (dismissing ADEA claim because

plaintiff failed to exhaust his administrative remedies with the EEOC).




                                                 -6-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 7 of 19



              There are three types of situations in which a claim that was not alleged in an EEOC

charge may be deemed “reasonably related” to the allegations in the charge, permitting the

plaintiff to allege the claim in District Court. Butts v. City of N.Y. Dep’t of Hous. Pres. & Dev.,

990 F.2d 1397, 1402 (2d Cir. 1993). “Subsequent conduct is reasonably related to conduct in an

EEOC charge if: [1] the claim would fall within the reasonably expected scope of an EEOC

investigation of the charges of discrimination; [2] it alleges retaliation for filing the EEOC

charge; or [3] the plaintiff ‘alleges further incidents of discrimination carried out in precisely the

same manner alleged in the EEOC charge.’” Alfano v. Costello, 294 F.3d 365, 381 (2d Cir.

2002) (quoting Butts, 990 F.2d at 1402-03). None of those exceptions to the exhaustion

requirement applies here.

              With respect to the first exception, Green’s claims based on the alleged termination of her

employment would not fall within the reasonably expected scope of an EEOC investigation of

her charge of discrimination. “In this inquiry, the focus should be on the factual allegations

made in the [EEOC] charge itself, describing the discriminatory conduct about which a plaintiff

is grieving.” Williams v. N.Y. City Hous. Auth., 458 F.3d 67, 70 (2d Cir. 2006) (citation and

quotation marks omitted). Green’s charge alleged no facts relating to the termination of her

employment. (Dkt. No. 1-1 at 5-13, 31-34.) The Second Circuit has held that a wrongful

termination claim is not “reasonably related” to an EEOC charge that made no allegations

regarding termination. Alfano, 294 F.3d at 381-82.

              The CHRO had no opportunity to investigate any claims concerning the alleged

termination of Green’s employment because the CHRO had no way to know that Green’s

employment had been terminated. In addition to Green’s not alleging her termination in her

CHRO charge, Stop & Shop’s response to her charge also gave no indication that her



                                                  -7-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 8 of 19



employment had been terminated. (Dkt. No. 1-1 at 14-18.) Instead, Stop & Shop’s response,

which it submitted to the CHRO on June 10, 2019, stated that Green was still employed by Stop

& Shop at that time. (Id. at 14; id. at 15 ¶ 1 (“The Complainant is employed by Stop & Shop as

a full-time bake shop clerk at one of its stores in Fairfield, CT.”).) While Green’s CHRO charge

predated the alleged May 8, 2019 termination of her employment (id. at 31), Green has not

alleged that she amended her charge to add any allegations relating to the termination of her

employment, even though the CHRO and EEOC both maintained jurisdiction after that date. (Id.

at 1-2, 14.) That warrants dismissal of Green’s termination-based claims. See Anderson v.

Dep’t of Children & Families, No. 3:05-CV-00167, 2007 WL 3171361, at *2 (D. Conn. Oct. 26,

2007) (holding that plaintiff did not exhaust her administrative remedies with respect to her

demotion, and dismissing demotion claim, where demotion occurred after plaintiff had filed her

CHRO charge), aff’d, 322 F. App’x 15 (2d Cir. 2009); Garris v. Dep’t of Corr., 170 F. Supp. 2d

182, 189 (D. Conn. 2001) (holding that plaintiff failed to exhaust her administrative remedies

with respect to incidents that were not raised with CHRO, where CHRO maintained jurisdiction

after the incidents occurred).

              The second exception to the exhaustion requirement does not apply because Green has

not alleged that her employment was terminated in retaliation for her filing a charge of

discrimination with the EEOC or CHRO. Rather, Green merely alleges that her employment was

terminated, without stating a reason, and without even mentioning her EEOC or CHRO charge.

(Dkt. No. 11 ¶ 4(B).) A conclusory allegation that her employment was terminated in retaliation

for her CHRO charge – which Green has not even made – still would not suffice. Alfano, 294

F.3d at 382 (concluding that federal complaint’s “vague, conclusory accusations of ‘retaliatory




                                                -8-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 9 of 19



conduct’ are insufficient to meet the Butts requirement of a specific linkage between filing an

EEOC charge and an act of retaliation”).

              The third exception to the exhaustion requirement does not apply because, with respect to

her termination of employment, Green has not alleged “further incidents of discrimination

carried out in precisely the same manner alleged in the EEOC charge.” Alfano, 294 F.3d at 381.

This exception is based on the principle that “the values associated with exhaustion are not

entirely lost because the EEOC would have had the opportunity to investigate, if not the

particular discriminatory incident, the method of discrimination manifested in prior charged

incidents. The fact that a charge alleging the same method was not resolved by the EEOC to the

plaintiff’s satisfaction makes it more likely that a new charge alleging the later incident would

meet the same fate.” Butts, 990 F.2d at 1403. Green’s CHRO charge did not concern the same

method of discrimination as her alleged termination, let alone “discrimination [] carried out in

‘precisely’ the same manner.” Alfano, 294 F.3d at 382. (Dkt. No. 1-1 at 5-13, 31-34.) “A

generalized allegation that rules and regulations are applied improperly is not enough to alert the

EEOC to a subsequent termination; if it were, the exhaustion requirement would be eviscerated.”

Alfano, 294 F.3d at 382 (holding that “[t]he district court properly concluded that the subsequent

conduct was not reasonably related to the EEOC charge on any of the three bases listed

in Butts”).

              A discrimination claim may be reasonably related to a reasonable accommodation claim,

for exhaustion purposes, if “the plaintiff was discharged for failing to return to work and the time

away from work was the reasonable accommodation sought.” Sanchez, 2015 WL 5010619, at

*3. However, that exception to the exhaustion requirement does not apply here. Assuming that

Green has alleged that she requested time away from work as a reasonable accommodation in



                                                 -9-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 10 of 19



February 2019 (Dkt. No. 1-1 at 13 ¶ 27; Dkt. No. 12 at 23-24), she has not alleged that she was

discharged for failing to return to work from such time away. (Dkt. No. 11.) Nor has Green

alleged any connection between Stop & Shop’s alleged failure to accommodate her disabilities

and the alleged termination of her employment. (Id.)

              Green did not make any allegations concerning the termination of her employment to the

CHRO or the EEOC, and no exception to the exhaustion requirement applies. Therefore, all

claims based on the termination of Green’s employment should be dismissed.

              C.     Green Cannot State an Age Discrimination Claim.

              In the alternative, even if Green had exhausted her administrative remedies with respect

to the termination of her employment, her age discrimination claim should still be dismissed

because she has not alleged facts stating a plausible claim that Stop & Shop terminated her

employment, or took any other adverse employment action, because of her age. (Dkt. No. 11 ¶¶

4, 6.)3

              “At the pleadings stage, . . . a plaintiff must allege that the employer took adverse action

against her at least in part for a discriminatory reason, and she may do so by alleging facts that

directly show discrimination or facts that indirectly show discrimination by giving rise to a

plausible inference of discrimination.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

87 (2d Cir. 2015). In order to satisfy the pleading standard for an employment discrimination

claim, a plaintiff must allege “factual circumstances from which discriminatory motivation may

be inferred.” Shlafer v. Wackenhut Corp., 837 F. Supp. 2d 20, 25 (D. Conn. 2011).


              3
         Other than the termination of her employment, the only adverse employment action that
Green alleges is an April 7, 2017 suspension. (Dkt. No. 1-1 at 7.) Green filed her CHRO
complaint on April 10, 2019. (Id. at 31.) Therefore, any claims based on events that occurred
more than 300 days earlier – i.e., before June 14, 2018 – are time-barred. 29 U.S.C. §
626(d)(1)(B) (ADEA); 42 U.S.C. § 12117(a) (ADA, incorporating 42 U.S.C. § 2000e–5(e)(1)).

                                                  -10-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 11 of 19



“Discriminatory motivation may be established by allegations of preferential treatment given to

similarly situated individuals, or remarks conveying discriminatory animus.” Id. The court in

Shlafer dismissed the plaintiff’s age discrimination claim because “Plaintiff’s complaint fails to

allege sufficient facts from which a reasonable trier of fact could infer that Plaintiff was

wrongfully discharged on account of his age.” Id. at 25-26.

              Similarly, in Patane v. Clark, 508 F.3d 106 (2d Cir. 2007), the plaintiff alleged a Title VII

sex discrimination claim but did “not allege that she was subject to any specific gender-based

adverse employment action” and did not “set forth any factual circumstances from which a

gender-based motivation for such an action might be inferred.” Id. at 112. The complaint in

Patane did not allege “any remarks that could be viewed as reflecting discriminatory animus”

and did not “allege that any male employees were given preferential treatment when compared to

Plaintiff.” Id. The Second Circuit affirmed the District Court’s dismissal of the plaintiff’s Title

VII claim because the plaintiff “failed to plead any facts that would create an inference that any

[adverse] action taken by ... [any] defendant was based upon her gender.” Id. (internal quotation

marks and citation omitted).

              Absent factual allegations creating an inference of discrimination, a conclusory assertion

that the defendant discriminated against the plaintiff is not sufficient to state a plausible claim for

employment discrimination. Kpaka v. City Univ. of N.Y., 708 F. App’x 703, 703–05 (2d Cir.

2017) (summary order) (affirming dismissal of Title VII claim because, with one exception, the

“complaint was devoid of any factual allegations giving rise to an inference of discrimination”);

Baez v. N.Y., 629 F. App’x 116, 118 (2d Cir. 2015) (summary order) (affirming dismissal of

Title VII claim because the plaintiff “alleged no facts that directly evidenced discriminatory

animus against individuals of Puerto Rican or Hispanic descent”); Samuel v. Bellevue Hosp.



                                                  -11-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 12 of 19



Ctr., 366 F. App’x 206, 207 (2d Cir. 2010) (summary order) (affirming dismissal of Title VII

claim because the plaintiff “failed to allege sufficient facts to render plausible his conclusory

assertion that the defendants discriminated against him on the basis of his membership in a

protected class”).

              Green’s Complaint makes the sort of conclusory allegation of employment discrimination

that courts routinely dismiss as insufficient to state a claim. E.g., Francis v. Donahoe, No.

13CV359, 2014 WL 1292191, at *5 (D. Conn. Mar. 31, 2014) (dismissing wrongful termination

claim because plaintiff’s conclusory allegations “fail to meet the plausibility standard set forth in

Twombly and Iqbal”). Green has not alleged any facts suggesting that her age played any role in

the termination of her employment. (Dkt. No. 11.) Other than stating her date of birth and

checking a box for age discrimination, Green has not alleged any facts at all relating to her age.

(Id. ¶¶ 3, 5.)4 That is not sufficient to “nudge[] [her] claim[] across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570; Patane, 508 F.3d at 112. Therefore, Green’s age

discrimination claim should be dismissed. Caskey v. Cty. of Ontario, 560 F. App’x 57, 59 (2d

Cir. 2014) (summary order) (holding that complaint “is not ‘plausible on its face,’” and “fails to

state either an ADA or ADEA discrimination claim,” because the plaintiff “failed to plausibly

allege an adverse employment action on the basis of her age or potential disability”).

              Green has not alleged facts stating a plausible claim that Stop & Shop discriminated

against her because of her age. Therefore, her ADEA claim should be dismissed.

              D.     Green Cannot State a Disability Discrimination Claim.

              In the alternative, as with her age discrimination claim, even if Green had exhausted her

administrative remedies with respect to the termination of her employment, her disability

              4
         Green actually checked the boxes asserting discrimination based on sex and national
origin, but she presumably intended to check the boxes for age and disability. (Dkt. No. 11 ¶ 5.)

                                                 -12-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 13 of 19



discrimination claim should still be dismissed because she has not alleged facts stating a

plausible claim that Stop & Shop terminated her employment, or took any other adverse

employment action, because of her disability. (Dkt. No. 11 ¶¶ 4, 6.) Green also has not alleged,

as she must, that she was qualified to perform the essential functions of her job, with or without

reasonable accommodation, at the time of her termination.

              To state a claim for discrimination under the ADA, Green must allege that: (1) Stop &

Shop is covered by the ADA; (2) Green had a disability, or was regarded by Stop & Shop as

having a disability, within the meaning of the ADA; (3) Green was qualified to perform the

essential functions of her job, with or without reasonable accommodation; and (4) Green suffered

an adverse employment action because of her disability or perceived disability. Groth v. Grove

Hill Med. Ctr., P.C., No. 3:14-CV-01563, 2015 WL 4393020, at *2 (D. Conn. July 15, 2015)

(citing Capobianco v. City of N.Y., 422 F.3d 47, 56 (2d Cir. 2005)).

              The same arguments discussed above in connection with Green’s age discrimination

claim also apply to her disability discrimination claim. She has not alleged “factual

circumstances from which discriminatory motivation may be inferred,” such as “preferential

treatment given to similarly situated individuals, or remarks conveying discriminatory animus.”

Shlafer, 837 F. Supp. 2d at 25; see also Patane, 508 F.3d at 112 (affirming dismissal of Title VII

sex discrimination claim because plaintiff did “not allege that she was subject to any specific

gender-based adverse employment action” and did not “set forth any factual circumstances from

which a gender-based motivation for such an action might be inferred”).

              To be sure, unlike age, Green’s Complaint and the exhibits to it do allege facts relating to

her disabilities. However, Green has not alleged any facts from which one could infer that the

termination of her employment, or any other adverse employment action, was motivated by



                                                  -13-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 14 of 19



disability discrimination. Green alleges that she “was accused of not being disabled and

constantly harassed by HR Rep. Julie Pinard and other managers to prove I was disabled.” (Dkt.

No. 11 ¶ 4(D).) She also alleges that her accommodation requests were initially denied, then “a

compromise was made and I was given some Reasonable Accommodations,” which were later

taken away. (Id. ¶ 6.) Green also alleges that she “was told by a manager . . . who was told by

their manager(s) that I was being transferred because . . . I was dead weight and was to be given

all late shifts and mistreated.” (Id.) Green has not alleged any connection between these

allegations and the termination of her employment. (Id.)

              Green’s disability discrimination claim should also be dismissed for an additional reason:

she has not alleged that, at the time of her termination, she was qualified to perform the essential

functions of her job, with or without reasonable accommodation. Groth, 2015 WL 4393020, at

*2. The ADA prohibits discrimination “against a qualified individual.” 42 U.S.C. § 12112(a).

The latest information that Green included with her Complaint is a February 7, 2019

Certification of Health Care Provider stating that she was unable to perform “most” of her job

functions at that time and estimating that she would be incapacitated through May 1, 2019. (Dkt.

No. 12 at 23.) Green has not alleged that she was denied any requested leave of absence, nor has

she alleged that she was ever able to return to work and perform the essential functions of her

job, with or without reasonable accommodation. (Dkt. No. 11.) See Ferrante v. Capitol Reg’l

Educ. Council, No. 3:14-CV-00392, 2015 WL 1445206, at *5 (D. Conn. Mar. 30, 2015) (to state

an ADA discrimination claim, “plaintiff must plead that she can, with or without reasonable

accommodation, ‘perform the essential functions of the relevant job’”) (quoting McBride v. BIC

Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009)); Starr v. Time Warner, Inc., No. 07

CIV. 5871, 2007 WL 4144627, at *4 (S.D.N.Y. Nov. 21, 2007) (dismissing ADA discrimination



                                                 -14-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 15 of 19



claim because plaintiff “has not sufficiently pled that she was qualified to perform her job with

or without reasonable accommodations,” where plaintiff was out of work on a leave of absence

at the time of her termination).

              Green has not alleged facts stating a plausible claim that Stop & Shop discriminated

against her on the basis of disability or that she was able to perform the essential functions of her

job, with or without reasonable accommodation, at the time of her termination. Therefore, her

ADA claim should be dismissed.

              E.     Green Cannot State a Failure to Accommodate Claim.

              Assuming Green intends to allege a separate claim under the ADA for failure to

accommodate, the claim should be dismissed because she has not alleged facts stating a plausible

claim that she could perform the essential functions of her job with or without reasonable

accommodation or that Stop & Shop refused to make such accommodations.

              “To state a claim for failure to accommodate, a plaintiff plausibly must allege four

elements: (1) she is a person with a disability within the meaning of the ADA; (2) her employer

is covered by the ADA and had notice of her disability; (3) she could perform the essential

functions of her job with or without reasonable accommodations; and (4) the defendant refused

to make such accommodations.” Gaube v. Day Kimball Hosp., No. 3:13-CV-01845, 2015 WL

1347000, at *5 (D. Conn. Mar. 24, 2015) (dismissing ADA claim because plaintiff “failed to

plead adequately the second and third elements”).

              Green alleged in her CHRO charge that she was denied reasonable accommodations on

November 5, 2018 and February 4, 2019. (Dkt. No. 1-1 at 31.) It is not clear from Green’s

Complaint or the exhibits to it what events she alleges occurred on those precise dates, but Green

alleges that she met with Pinard in November 2018 about her accommodation requests, and

Green’s doctor completed a Certification of Health Care Provider in February 2018. (Dkt. No. 1-
                                                  -15-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 16 of 19



1 at 11 ¶ 20; Dkt. No. 12 at 25.) For the reasons discussed below, Green cannot state a failure to

accommodate claim based on either the November 2018 events or the February 2019 events.

              Green cannot state a failure to accommodate claim based on the November 2018 events

because she has not alleged that Stop & Shop refused to make any accommodations at that time.

Green’s November 2018 meeting with Pinard concerned the accommodation of Green’s having

someone work with her during her once-a-week night shifts. (Dkt. No. 1-1 at 11 ¶ 20.) That

accommodation had been provided to Green, but it was taken away when Pinard asked Green to

get a letter from her doctor stating why she couldn’t work alone, and Green’s doctor did not

provide the requested letter. (Id. at 12 ¶¶ 21-22.) Therefore, Green cannot state a failure to

accommodate claim based on the November 2018 events. See Clark v. Jewish Childcare Ass’n,

Inc., 96 F. Supp. 3d 237, 260 (S.D.N.Y. 2015) (granting summary judgment on failure to

accommodate claim because “the delay in granting Plaintiff’s medical leave was due to her

failure to submit documentation of her disability despite JCCA’s requests”); Zito v. Donahoe,

915 F. Supp. 2d 440, 447–48 (S.D.N.Y. 2012) (granting summary judgment on failure to

accommodate claim because the plaintiff “was responsible for the breakdown in the interactive

process” by failing to provide documentation to assist the employer in understanding the nature

of his disability and how best to accommodate that disability); Kennedy v. United Techs. Corp.,

No. 3:09CV1381, 2012 WL 3728141, at *6 (D. Conn. Mar. 28, 2012) (granting summary

judgment on failure to accommodate claim because the defendant “asked for an information

release authorization so its medical department could follow up on” the plaintiff’s

accommodation request, “but the plaintiff refused to provide one”); Beck v. Univ. of Wis. Bd. of

Regents, 75 F.3d 1130, 1137 (7th Cir. 1996) (affirming summary judgment on failure to




                                               -16-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 17 of 19



accommodate claim, where the employee failed to provide requested medical information about

her disability and her need for an accommodation).

              Green cannot state a failure to accommodate claim based on the February 2019 events

because she has not alleged that she was able to perform the essential functions of her job at that

time with or without reasonable accommodation, and she has not alleged that Stop & Shop

denied her any requested accommodation. As of February 7, 2019, Green’s doctor wrote that she

was unable to perform “most” of her job functions and that she had been incapacitated since

February 1, 2019 and would remain incapacitated through May 1, 2019. (Dkt. No. 12 at 23-24.)

Green’s doctor recommended that she take “an extended leave of absence” from work in

February 2019. (Dkt. No. 1-1 at 13 ¶ 27.) Green has not alleged that Stop & Shop denied her a

leave of absence, nor has she alleged that any other accommodation would have enabled her to

perform the essential functions of her job in or after February 2019. (Dkt. No. 6.) Therefore,

Green cannot state a failure to accommodate claim based on the February 2019 events. See

McMillan v. City of N.Y., 711 F.3d 120, 125-26 (2d Cir. 2013) (to state a failure to

accommodate claim, plaintiff must allege that “with reasonable accommodation, plaintiff could

perform the essential functions of the job at issue” and that “the employer has refused to make

such accommodations”) (citation omitted); see also Mitchell v. Wash. Cent. Sch. Dist., 190 F.3d

1, 9 (2d Cir. 1999) (ADA does not require employer to provide employee with indefinite leave of

absence, where employee is unable to work and has not informed employer that he expects to be

able to return to work).

              Green has not alleged facts stating a plausible claim that Stop & Shop refused to make

reasonable accommodations in November 2018 or February 2019, or that she was able to




                                                 -17-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 18 of 19



perform the essential functions of her job with or without reasonable accommodation in February

2019. Therefore, Green’s failure to accommodate claim should be dismissed.

IV.           CONCLUSION

              For the foregoing reasons, Stop & Shop respectfully requests that the Court dismiss all

claims that Green has alleged.

                                                        DEFENDANT THE STOP & SHOP
                                                        SUPERMARKET COMPANY LLC

                                                        By:        /s/ Glenn W. Dowd
                                                                Glenn W. Dowd (#ct12847)
                                                                Howard Fetner (#ct26870)
                                                                Day Pitney LLP
                                                                242 Trumbull Street
                                                                Hartford, CT 06103
                                                                (860) 275-0100 (phone)
                                                                (860) 275-0343 (fax)
                                                                gwdowd@daypitney.com
                                                                hfetner@daypitney.com

                                                                Its attorneys




                                                 -18-
105239734.3
              Case 3:20-cv-00183-JAM Document 21-1 Filed 04/09/20 Page 19 of 19



                                       CERTIFICATION

        I hereby certify that on April 9, 2020, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by
e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.



                                                         /s/ Glenn W. Dowd




                                            -19-
105239734.3
